DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 07/29/2019. The applicant submits one Information Disclosure Statement dated 07/29/2019. The applicant does not claim Foreign or Domestic priority.

Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:  The claims do not have a descriptive preamble describing the inventive concept of the invention pursuant to MPEP 2111.02. The MPEP states the preamble may be used to interpret the claimed invention. However, such a direction presupposes the preamble is descriptive, therefore, it is highly encouraged the applicant amend the preamble to describe the invention. Applicant does not have to include features that limit the scope of the claim. Just as the abstract describes the invention without limiting the invention. The preamble should describe the invention.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4 – 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process of evaluation without significantly more. The 
Claims 8 and 11 – 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process of evaluation without significantly more. The claims in their totality fail the first prong of the 2019 Revised Patent Subject Matter Eligibility Guidance because they fail to disclose what structure is used to perform the operations and identify with specificity the inventive features. The claims recite a system. This judicial exception is not integrated into a practical application because the claims do not identify with specificity of structure to perform the operations. Furthermore, the claims do not identify with specificity what the features of severity of damage, sensitive data, and removed data. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims fail to identify with particularity the structure that is performing the operations and the specific features. Thus the claims fail the second prong of the 
Claims 15, 18 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process of evaluation without significantly more. The claims in their totality fail the first prong of the 2019 Revised Patent Subject Matter Eligibility Guidance because they fail to disclose what structure is used to perform the operations and identify with specificity the inventive features. The claims recite A non-transitory computer readable medium comprising instructions. This judicial exception is not integrated into a practical application because the claims do not identify with specificity of structure to perform the operations. Furthermore, the claims do not identify with specificity what the features of severity of damage, sensitive data, and removed data. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims fail to identify with particularity the structure that is performing the operations and the specific features. Thus the claims fail the second prong of the guidance. The processor, non-transitory computer readable medium, and sensor identified are generic and do not specify the specific information gathered, furthermore, it isn’t clear how or what damage is incurred. Finally, the features of severity of damage, sensitive data, and removed data are not defined with particularity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6, 8, 12, 13, 15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims refer to sensitive data without identifying what structure identifies the information and what the scope of the information.
Claims 1, 4, 7, 11, 14, 15, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims refer to severity of damage without identifying what structure identifies the information and what the scope of the information.
Claims 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims refer to removed data without identifying what structure identifies the information and what the scope of the information.

Allowable Subject Matter
Claims 3 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/            Examiner, Art Unit 3661